Exhibit 10.14

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Research Subaward Agreement

Amendment

 

Pass-through Entity (PTE)

 

 

 

Subrecipient

 

PTE:  Yale University  

Subrecipient:  Miragen Therapeutics, Inc.

 

Address:   Office of Sponsored Projects

                 25 Science Park – 3rd Floor

                 150 Munson Street

                 P.O. Box 208327

  Address:  6200 Lookout Road

City, State, Zip+4 (Country): New Haven, CT 06520-8327

 

 

City, State, Zip+4 (Country): Boulder, CO 80301

 

PTE Principal Investigator (PI): [*], MD

 

  Subrecipient Principal Investigator (PI):    Rusty Montgomery, MD

PTE Federal Award No: 4UH2HL123886-03

REVISED

  FAIN: UH2HL123886   Federal Awarding Agency:  National Heart, Lung, and Blood
Institute

   Project Title:  Mir-29 mimicry as a therapy for pulmonary fibrosis

 

Subaward Period of Performance:

Start Date:  8/19/2016      End Date:  6/30/2017

 

  Amount Funded This Action:    [*]  

Amendment No:

3

 

Subaward No:

M15A12064 (A10747)      

Effective Date of Amendment:

10/27/2016

 

     

FFATA Reporting:

Y

 

Amendment(s) to Original Terms and Conditions

This Amendment revises the above-referenced Research Subaward Agreement as
follows:

 

 

      ●     Subaward Period of Performance is extended through June 30, 2017.

 

      ●     Budget Period is August 19, 2016 to June 30, 2017.

 

      ●     Authorized Funding for Budget Period is [*].

 

      ●     Pre-award is authorized for July 1, 2016 to August 18, 2016.

 

All other terms and conditions of this Subaward Agreement remain in full force
and effect.

By an Authorized Official of Pass-through Entity:        By an Authorized
Official of Subrecipient:  

  /s/[*]

   

  [*]

     

       /s/ Jason A. Leverone

   

  1/23/17        

 

Name: [*]

   

 

Date

     

 

 Name:   Jason A. Leverone

   

 

Date

 

Title: Award Manager

 

           Title:     CFO    